

115 HR 7108 IH: To designate the Department of Veterans Affairs community clinic in New City, New York, as the “Jerry Donnellan VA Community Clinic”.
U.S. House of Representatives
2018-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7108IN THE HOUSE OF REPRESENTATIVESOctober 30, 2018Mrs. Lowey introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo designate the Department of Veterans Affairs community clinic in New City, New York, as the Jerry Donnellan VA Community Clinic.
	
 1.FindingsCongress makes the following findings: (1)In July 1968, Gerald T. Jerry Donnellan of Valley Cottage, New York, was drafted into the Army and served with the 196th Light Infantry in Vietnam, attaining the rank of Sergeant.
 (2)While in Vietnam, Donnellan was ambushed and sustained a compound fracture in his right arm and lost his right leg below the knee.
 (3)In 1986, Donnellan began to work in the Veterans Agency Office of Rockland County, New York. In 1992, he was appointed Commissioner of Veterans Affairs and held that position until January 2018 when he retired from the county’s Veterans Service Agency after more than 30 years of service to veterans and their families.
 (4)During his tenure as Veterans Director, Donnellan created the local Chapter 333 of the Vietnam Veterans of America, opened the first Rockland County Veterans Homeless Shelter, created the Camp Shanks Museum, helped begin the modern tradition of Memorial Day watchfires to remember the fallen as General George Washington once did, and established the Rockland County Buffalo Soldiers’ Award to recognize the contributions of African-American veterans.
 (5)Donnellan was instrumental in opening the first Department of Veterans Affairs community clinic in Rockland County. Recognizing the need for a local health center, he worked with the Department of Veterans Affairs to secure a site and get it approved. Serving more than 18,000 veterans in 2017, the New City VA health clinic is an important resource to help meet the needs of veterans in the community.
 (6)Donnellan received numerous medals for his service, including three Purple Hearts and the Rockland County Legislature’s Distinguished Service Award.
 (7)Besides being the founder and first President of Vietnam Veterans of America, Chapter 333, Donnellan was a member and a veteran service officer for the Military Order of the Purple Heart, Chapter 120, a member of the Disabled American Veterans, Chapter 98, a member of the Rockland County Marine Corps League, and a member of the American Legion, Post 310.
 (8)Donnellan worked and volunteered for many non-profit organizations, such as the United Way, the Salvation Army, Dominican College, and for one of his alma maters through the Rockland Community College Foundation.
			2.Designation of Jerry Donnellan VA Community Clinic
 (a)DesignationThe Department of Veterans Affairs community clinic in New City, New York, shall after the date of the enactment of this Act be known as the Jerry Donnellan VA Community Clinic.
 (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the community clinic referred to in subsection (a) shall be deemed to be a reference to the Jerry Donnellan VA Community Clinic.
			